Goff, J.
Louise G. Rabinovitch by petition prays the court to adjudge Joseph G. Robin, her brother, a person incompetent fo manage himself or his affairs; that a commission in lunacy issue and that a committee of his person and property he appointed. The jurisdiction of the Supreme Court extends to the custody of the person and the care of the property of a person incompetent to manage himself or his affairs in consequence of lunacy, etc. (Code Civ. Pro., *289§ 2320), and it must preserve Ms property from waste or destruction, and out of the proceeds thereof must provide for the payment of Ms debts and for Ms safekeeping and maintenance. Id., § 2321. To-warrant the court in exercising its jurisdiction in this proceeding two subjects must be present and within its control—person and property. Considering these subjects in their inverse order recourse must be bad to the petition to ascertain what property there is to preserve from waste and to administer for the benefit and interest of the alleged incompetent person. The petitioner alleges on information and belief that Robin has for many years been engaged in the management of certain named companies and other companies and business enterprises to her unknown; that his financial interests are very large; that he is the owner of a large amount of stocks, bonds and securities of these companies; that many of the securities are in the possession of banks and various financial institutions as collateral security for the payment of notes, and that the estimated value is very considerable, amounting to at least $50,000. She states that though she has been in frequent and intimate personal communication with him, “ she has not at any time been in a position to know of her own knowledge or through information derived from others, except in a very vague and indefinite way, of (his) particular business interests and relations.” The sources of her knowledge and the grounds of her belief are statements made to her by persons intimately connected with his affairs, among others, Mrs. Dorl-and, his private secretary, ¡and Mr. Frederick K. Morris, his business associate. These are the only persons named; there is no affidavit from either, nor is there any explanation concerning their whereabouts or their silence. Of the stocks, bonds or securities there is no description of title, denomination or value, or of the banks or financial institutions in which they are alleged to be deposited; nor is there any description of the business or -financial interests, their extent, location or value, which would lead to their identification. There is not in this petition the slightest proof that Robin is possessed of or entitled to any property of 'any kind that a committee -appointed by 'this court could *290take possession of, manage and apply to his maintenance. Such a committee is required by law to give security as a prerequisite before taking possession of the incompetent’s property. If there be no property, security cannot be required and, if it be not given, the duties cannot» be performed. In-such a case the law will not perform an idle and futile ceremony. It is also alleged by the petitioner on information and belief that a large amount of stocks and bonds of the estimated value of upward of $50,000 was unlawfully taken by one Stúmpf and by Gifford and Kilbum, hut the same infirmity of vagueness and indefiniteness characteristic of the preceding allegations attaches to this and deprives it of any probative value. Since there is no proof of any property, there cannot be in this proceeding the exercise of jurisdiction over that which does not exist. The law, however, does not close all doors for relief. It humanely furnishes means whereby a poor or indigent lunatic may he eared for and maintained at the expense of the 'State. To accomplish this the Insanity Law (.art. 4, § 80) provides that “ a person ■alleged to be insane and who i.s not in confinement on a criminal charge may be committed to an institution,” etc. The occasion for this law is obvious, -and it cannot for a moment be considered that the Legislature intended to discriminate ■against the poor lunatic. If it be ordained that a poor lunatic shall not be taken from confinement on a criminal charge and placed in a charitable institution, on principle the same rule should apply to an 'alleged lunatic who, it is claimed, is not -poor and has property out of which he can he maintained through a .committee. In the exercise of that discretion, vested in a justice of this court by the use of its chancery powers in relation to the guardianship of the insane, I inspected and took judicial notice of the public records of the court of criminal jurisdiction in this county .and find that Robin, in whose behalf the petition is made, is actually confined under an indictment charging him with felony. Where there is no proof of the existence of property it would, in my opinion, be unseemly and improper to ■appoint a commission in lunacy or a committee of the person while he is in the custody of the people on a criminal *291charge. It might lead, not only to confusion, hut to possible conflict of authority, and thereby tend to impair respect for and confidence in the law and its impartiality. If during confinement Robin’s sanity be .questioned, the criminal law furnishes ample means by which it can he determined in an orderly and proper procedure, and the authorities charged with the enforcement of that law must he presumed to apply its provisions with prudence and justice.
Petition denied.